Title: James Kirke Paulding to James Madison, 18 September 1833
From: Paulding, James Kirke
To: Madison, James


                        
                            
                                Dear Sir;
                            
                            
                                
                                    NewYork
                                
                                18th. Septr. 1833.
                            
                        
                        Mr. Morris, the respectable Editor & Proprietor of the New York Mirror, informs me that you have
                            consented to sit for a Portrait, to be engraved for that Paper, and that Mr Durand will proceed tomorrow to Montpelier
                            for the purpose of taking it. I have at his request, given Mr. Durand this Letter of introduction. I am not personally
                            acquainted with Mr. Durand, but I know he is a gentleman whom you may safely admit to Your hospitality, & a first
                            rate artist, who is perfectly competent to the task he is about to undertake. You may therefore be sure of a good likeness
                            engraved in the very first style; and for the Biographical Sketch which will accompany it, I can only say, it will be done
                            by one whose affection to Your person, and admiration of Your talents and character, furnish a guaranty at least for his
                            fidelity in executing the agreeable task.
                        It was with great pleasure I learned from Mr. Hamilton, who tells me he visited you last Summer, that you
                            Still enjoyed the greatest blessing of age, a clear intellect, and a cheerful mind. May you still continue to do so; and
                            when it shall please God to call you to himself, may you pass into a new existence, as a great and good man should pass,
                            without pain, and without fear. With my Kindest, most affectionate remembrances to Mrs Madison, I remain Dear Sir, Your
                            Sincere friend
                        
                            
                                J K Paulding.
                            
                        
                    